 1

 2

 3

 4

 5                   UNITED STATES DISTRICT COURT
 6              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7   MANTRA BAND, LLC, a California           )
 8   limited liability company,               ) Case No.: 8:19-cv-00464-JLS-ADS
                                              )
 9                 Plaintiff,                 ) ORDER OF DISMISSAL
10                                            )
           vs.                                )
11
                                              )
12   CIRCOLI INC., a California corporation )
     d/b/a DOLCEORO; NICK MIRYAZDI, )
13
     an individual; and DOES 1-10, inclusive, )
14                                            )
                   Defendants.                )
15
                                              )
16   CIRCOLI INC., a California corporation )
     d/b/a DOLCEORO GIOELLI; NICK             )
17
     MIRYAZDI, an individual,                 )
18                                            )
                   Counterclaimants,          )
19
                                              )
20         vs.                                )
                                              )
21
     MANTRA BAND, LLC, a California           )
22   limited liability company; and RAY       )
     GUNAR, an individual,                    )
23
                                              )
24                 Counter-Defendants.        )
                                              )
25

26

27



                                           1

                                        ORDER
 1                                         ORDER
 2

 3         The Court, having considered the April 13, 2020 Joint Stipulation for
 4   Dismissal of the parties, hereby orders that this action is dismissed with prejudice,
 5   with each party to bear its own attorneys’ fees and costs.
 6

 7   IT IS SO ORDERED.
 8
 9   DATED: 04/14/2020
10

11
                                                    Hon. Josephine L. Staton
12                                                  United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                               2

                                            ORDER
